Citation Nr: 1548946	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  11-18 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to February 1965. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2012.  A transcript of that hearing is of record. 

This claim was previously before the Board in June 2015 when it was remanded for additional development.  It has returned to the Board for adjudication.


FINDINGS OF FACT

Left ear hearing loss was not shown in service or within one year of service discharge; and, the preponderance of the evidence fails to establish that the Veteran's left ear hearing loss is etiologically related to his active service, to include in-service noise exposure.

CONCLUSIONS OF LAW

Left ear hearing loss was not incurred, nor is it presumed to have been incurred in active duty.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A July 2009 letter provided all required notice elements, including information regarding disability ratings and effective dates.  

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination reports have been associated with the claims file.  Private treatment records have been obtained to the extent possible.

The claim was remanded to the Agency of Original Jurisdiction (AOJ) most recently in June 2015 for additional evidentiary development, which included obtaining an addendum medical opinion regarding the etiology of the Veteran's left ear hearing loss.  All remand instructions issued by the Board have been complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran underwent a VA audiological examination in May 2014.  The examination involved a review of the claims file, a thorough examination of the Veteran, and consideration of the Veteran's lay statements/history.  An addendum opinion was provided in August 2015 that provided conclusions that were supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Some discussion of the Veteran's videohearing is finally necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was identified.  Information was also elicited from the Veteran concerning his contentions regarding the nature and etiology of his claimed audiological disability.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113, 1131; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  For presumptive chronic diseases, to include sensorineural hearing loss, an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2015).

III. Analysis 

The Veteran has been diagnosed with left ear hearing loss, as defined by VA regulations. 38 C.F.R. § 3.385 (2015); see e.g. VA examination report, May 2014.  The requirements of Shedden element (1) have been met.

The Veteran's service treatment records are negative for any findings of complaints, treatment, or diagnosis of hearing loss in service.  However, the Veteran's military occupational specialty as listed on his DD-214 suggests that he worked within close proximity of aircraft.  As such, some in-service noise exposure is conceded and the requirements of Shedden element (2) are also found to be satisfied.

Although an in-service event and current disability have been established, as noted above, this is not sufficient to warrant service connection.  There still must be competent and credible evidence of a nexus between the Veteran's in-service noise exposure and his current left ear hearing loss.

During the January 2012 videohearing, the Veteran reported that he was exposed to loud aircraft engines in service without ear protection.  He stated that after service, in 1966, he went to work for a telephone company where he was given a headset to help him hear better so that he was able to do his job.  Although an audio examination was not done by the telephone company, the Veteran reported noticing a hearing problem at that time.

The Veteran was afforded a VA audiological examination in May 2014 with an adequate opinion regarding etiology provided in August 2015.  The examiner noted the Veteran's current report of hearing loss since service, as well as his normal hearing test during his separation examination in February 1965.  Upon review of his entire claims file and the results of the audiometric testing she performed, the examiner concluded that the Veteran's left ear hearing loss was less likely than not caused by or a result of military service.  She explained that the Veteran's service connected right ear showed a mild threshold shift at discharge, serving as evidence of noise-related hearing loss.  Although the Veteran complained of hearing loss in both ears since discharge, the examiner observed there was no evidence of a similar shift in his left ear on his separation examination.  In other words, if the Veteran's left ear hearing loss was related to noise exposure during active service, there would be a shift in hearing thresholds during the separation examination similar to that of the right ear.  Rather, in this case, the Veteran's left ear hearing loss is not documented until many years following service.  Indeed, the first medical records indicating complaints of hearing loss are dated in September 2009, 44 years after service discharge.     

In addition to the VA examinations, the medical evidence includes private treatment records.  None of these records discuss the etiology of the Veteran's hearing loss or provide a positive nexus opinion. 

Consideration has been given to the Veteran's personal assertion that his left ear hearing loss is related to his in-service noise exposure.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, sensorineural hearing loss falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Sensorineural hearing loss is not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that audiometric testing and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report diminished hearing acuity, there is no indication that the Veteran is competent to link his current diagnosis of left ear sensorineural hearing loss to in-service noise exposure.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating hearing disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.  Further, to the extent that the Veteran now claims to have experienced hearing loss since service, the Board does not find that history to be credible.  Weighing against the Veteran's credibility is the negative service treatment records for hearing loss and the lack of post-service complaints or treatment for hearing loss until over 40 years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  The nexus element of Shedden/Caluza is not met via continuity of symptomatology.

The claim of entitlement to service connection for left ear hearing loss must, therefore, be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for left ear hearing loss is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


